W. Scott Lawler Attorney at Law 3550 N. Central Ave., Suite 1025 Phoenix, AZ 85012 Telephone: 602-466-3666 W. Scott Lawler, Esq. Admitted in Arizona and California June 24, 2011 Via EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:FEC Resources Inc. – Form S-8 Post Effective Amendment Ladies and Gentlemen: On June 13, 2011, our client, FEC Resources Inc. (CIK #0000849997), filed a post-effective amendment to the Registration Statement on Form S-8(No. 333-97335). When this filing was made, it was incorrectly tagged as “POS AM” filing.On behalf of FEC Resources Inc., we respectfully request that you withdrawal this filing so that the post-effective amendment may be re-filed with the correct tag type “S-8 POS.” If you have any questions regarding this matter or require additional information, please feel free to contact me at 602-466-3666. Sincerely, /s/ W. SCOTT LAWLER W. Scott Lawler, Esq.
